RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2719-15T2

K.W.,

        Plaintiff-Respondent,

v.

J.W.,

        Defendant-Appellant.


              Submitted June 1, 2017 – Decided July 3, 2017

              Before Judges Alvarez and Manahan.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Ocean
              County, Docket No. FV-15-0487-16.

              J.W., appellant pro se.

              Jef Henninger, attorney for respondent.

PER CURIAM

        Defendant J.W. is self-represented in this proceeding, as he

was during trial.        He appeals a November 16, 2015 decision denying

reconsideration of a September 24, 2015 final restraining order

(FRO), issued pursuant to the Prevention of Domestic Violence Act

(Act), N.J.S.A. 2C:25-17 to -35.                After consideration of the
record, we affirm based on the Family Part judge's cogent and

detailed decision rendered orally from the bench.

     J.W.'s brief focuses on his claim that the suspension of

visitation   with    his   children,       contingent   upon    a   psychiatric

evaluation, is a violation of his Fourteenth Amendment rights.                 He

also challenges the judge's decision to amend the complaint the

day before the trial began.         K.W., J.W.'s wife, had filed the

complaint in a police station during evening hours, and the court

granted her counsel's request to correct dates and add stalking,

N.J.S.A. 2C:12-10, as a predicate act to the original harassment

charge, N.J.S.A. 2C:33-4.       The complaint was further amended to

indicate that the parties had a prior history of domestic violence.

J.W. was granted an adjournment as a result of this amendment.

Finally,    J.W.    generally   disputes      the   trial   judge's     factual

findings.

     It is clear that J.W. mistakenly believes he is appealing the

FRO, although it is not listed on his notice of appeal.                 See R.

2:5-1(f)(3)(A).      No timely appeal of the FRO was filed.            We will

therefore limit our discussion to the reconsideration decision,

the only order listed on the notice of appeal.                 See Campagna v.

American Cyanamid, 337 N.J. Super. 530, 550 (App. Div.), certif.

denied, 168 N.J. 294 (2001).



                                       2                                A-2719-15T2
    During oral argument on the motion for reconsideration, J.W.

essentially repeated that K.W. had not "proven" the allegations

of domestic violence.      His statements made clear that he did not

understand   that   an   FRO   could   result   from   mere   stalking   and

harassing conduct, and did not require actual physical violence.

The judge attempted to explain this point, as he had during the

original FRO hearing.

    The judge made preliminary findings after the November 10

proceedings:

              With   respect    to   the   motion   for
         reconsideration of the final restraining
         order, that motion is denied. And in summary,
         I specifically remember this trial.          I
         remember how calculating the defendant was
         with respect to stalking the plaintiff and the
         various means of observing her, and the
         different technologies that were utilized. As
         counsel indicated, I placed a detailed
         decision on the record. The defendant brings
         up issues that either were or could have been
         raised in the hearing, and they're . . .
         without merit as far as I'm concerned. I'll
         deal with them in more detail in the decision
         I place on the record.

              Regarding the defendant's application
         concerning custody and parenting time, that's
         also denied.    Although, I'll note that it
         appears that he's moving in the right
         direction, but I will caution him as to --
         he's been placed on notice that any activities
         -- he denies being at or near the plaintiff's
         place of employment.    That could be subject
         of a further application in the FV docket by
         the plaintiff which will increase his counsel
         fees, and it may be subject to prosecution in

                                       3                            A-2719-15T2
          the FO [sic] docket.      Plaintiff is well
          represented by counsel, and she will follow
          whatever course of action she sees fit.

    On November 16, the judge placed additional findings on the

record:

               So with respect to the defendant's
          application for reconsideration of the final
          restraining order, the defendant had basically
          wanted to re-litigate. He said he never beat
          the plaintiff during the marriage.          He
          indicated that there were filings in the
          divorce case that we still did things as a
          family after some of the dates alleged in the
          domestic violence complaint. That he did not
          suffer from Post-Traumatic Stress Disorder.
          He   said,    we   had   separate    bedrooms.
          Interestingly enough, he said, I later became
          hostile in the emails. So, he admits that at
          a certain point, he was hostile in the emails.

               And the plaintiff had indicated through
          counsel the Court's detailed decision on the
          record, and I specifically remember this
          trial, and I had fined the defendant the
          maximum fine. I found the defendant's conduct
          extremely controlling, extremely calculating.
          He was stalking the plaintiff. He had placed
          listening devices in her car and in her house,
          and for the reasons that I set forth on the
          record on September 24th as well as November
          10th, his application was and is denied.

               With respect to the other application for
          custody and parenting time, he had indicated
          on November 10th, that he wanted to see his
          children and was asking the Court for
          consideration.   Plaintiff, through counsel,
          indicates that the final restraining order on
          September 24th indicated a road map for the
          defendant that he has perhaps begun to follow
          as far as the evaluation and counseling, but
          has not completed; and further, there was a

                                4                          A-2719-15T2
           reference made to the fact that he was seen
           at or near the employment of the plaintiff,
           despite the fact that he was prohibited from
           doing so in the final restraining order.

                The defendant denied that and I indicated
           that that wasn't before the Court, but I had
           indicated to the plaintiff that that, indeed,
           would be concerning to the Court, and if that
           conduct, in fact, occurred or continued to
           occur, she should report it to the appropriate
           authorities.   And I placed the defendant on
           notice that that type of conduct would not be
           tolerated.    So, due to the fact that the
           defendant has not completed the counseling
           that was set forth, that application was
           denied.

      Motions for reconsideration rest within the sound discretion

of the trial court.       Pitney Bowes Bank, Inc. v. ABC Caging

Fulfillment, 440 N.J. Super. 378, 382 (App. Div. 2015).      They are

granted only when a judge's decision is based on plainly incorrect

reasoning, when he or she failed to consider evidence, or when

there is a good reason for new information to be taken into

account.   Ibid.; Cummings v. Bahr, 295 N.J. Super. 374, 384 (App.

Div. 1996).   At argument, J.W. merely repeated many of the same

statements he made initially, doing nothing more than disagreeing

with the judge's conclusions.

      The judge had found K.W.'s testimony at the FRO hearing, and

the   documents   she   moved   into   evidence,   established     by    a

preponderance of the evidence the predicate offenses of stalking

or harassment.    See N.T.B. v. D.B.B., 442 N.J. Super. 205, 216

                                   5                             A-2719-15T2
(App. Div. 2015) (holding that a plaintiff must establish the

predicate acts in an FRO by a preponderance of the evidence). J.W.

did not refute the proofs at the trial, and offered nothing new

during the reconsideration argument.

     As J.W. explained during argument on reconsideration, he saw

no need to testify in his own behalf because when K.W. rested her

case, he concluded she had not proven anything.     Although J.W.

seemed to be saying that he had been psychiatrically evaluated as

required by the FRO, the first step towards resuming parenting

time with his children, he did not produce an evaluation.

     The judge's reasoning in denying reconsideration was sound,

based on his earlier finding that K.W. was credible and that the

necessary predicate acts of stalking and harassment occurred. They

included implanting listening devices in the marital home, and

elsewhere, and recording a telephone conversation between K.W. and

her mother.   We review a Family Part judge's findings of fact

deferentially, not just because they alone have the opportunity

to see or hear witnesses and observe their demeanor, but because

of their specialized training and expertise.    Cesare v. Cesare,

154 N.J. 394, 413 (1998).   Furthermore, in the judge's opinion,

the FRO was necessary for K.W.'s protection, thus meeting both

prongs of Silver v. Silver, 387 N.J. Super. 112, 125-28 (App. Div.

2006).

                                6                           A-2719-15T2
     There was simply no basis in law or fact for the judge to set

aside his decision.    The reconsideration standard was not met.

Thus the judge did not abuse his discretion in denying J.W.'s

motion.   See Pitney Bowes, supra, 440 N.J. Super. at 383.      J.W.'s

points of error are so lacking in merit as to not warrant further

discussion in a written opinion.     See R. 2:11-3(e)(1)(E).

     Affirmed.




                                 7                             A-2719-15T2